Title: [Diary entry: 9 November 1787]
From: Washington, George
To: 

Friday. 9th. Wind at So. West and weather clear and mild. Went this day to the back line of my Tract in order to run a strait course between Colo. Mason & my self 30 feet within my bounds in order to digg a ditch, and make a road without it. Was not able to compleat it. Went by the Ferry, Frenchs and Dogue Run Plantations and returned home by Muddy hole. At the 3 first the Plows as usual were at Work. At the latter the drivers were aiding with the Potatoes.  At the Ferry the hands were securing the Corn they had gathered. At Frenchs they were grubbing, & stopping gullies before the Plows. At Dogue run they were digging Potatoes. At Muddy hole the same.